aighe@Se 2:19-cv-21411-WJM-MF Docyment-Fie nek MAG QORAQim Page 1 of 4 PagelD: 78

daniel kim <danieldkimiaw@gmail.com>

 

Re: FW: New Matter: Son v. Jung Kim

1 message

Bernard Moran <investigatormoran@gmail.com> Thu, Jan 30, 2020 at 9:12 AM
To: daniel kim <danieldkimlaw@gmail.com>

Morning Daniel:

DATA MINING SEARCHES ATTACHED BELOW.

NO drivers license data shows (NO RECORDS)
NO utilities under his name (NO RECORDS)

COMP REPORT SHOW SAME INFO AS LAST TIME. . .
FINDERS REPORT SAME INFO AS LAST TIME. .

If he knows he might be involved in Litigation he might be otf the
radar.

To avoid being served.

You might want someone to review my reports and call family nembers
to try to locate him.
Or put legally pressure when his family starts to call him that your
looking for him.
If you have any vehicle information and a’ plate number I can, pun the
plate # and vehicles sightings report. we oy |
The report will show where the vehicle is. being parked. at night or
drive by everyday. age

' If you have the plate of vin of any cars he drives: ‘or. owns ‘I’éan run
that search. pre ed

sgernard ©. Moran

B.E.M. Investigations Inc.
1-845-200-0864 Cell cal
1-845-626-4876 Office/Fax

 

 

On Wed, Jan 29, 2020 at 11:34 AM daniel kim <canici
Dear Bernie,

vail. cam> wrote:

 

Defendant Jung Kim does not reside at the last known address. | got.an:email from the server that Defendant Jung
Kim moved.

The Spartan is the investigation service working with Guarantee Served and they claim it will take up to 30 days to
find out if Defendant has changed the address

in his Driver's License. | am forwarding you my email to Guarantee Served showing the driver's license number,
social security number and the date of birth.

ls there a way to find out if Jung Kim's address has been updated in his driver's license?

https://mail.google.com/mail/u/0?ik=de25adbf6e&view=pt&search=all&permthid=thread-a%3Ar-9 1377 1784088 1970619%7Cmsg-f%3A16571627... 1/4
agsoaee 2:19-cv-21411-WJM-MF DOCHIMERL. batneb MEE. QT PHA Page 2 of 4 PagelD: 79

Please advise.
Thanks,

Daniel
Law Offices of Daniel D. Kim

 

(212) 849-6990.
((646) 349-1732 Fax

nonensnnne Forwarded message weneeeons
From: Legal <leg Bcl.cc
Date: Tue, Jan 28, 2020 at 9:50 AM
Subject: FW: New Matter: Son Vv. suns Kim
To: da helt

 

  

aldkimla Tal

 

Are we to serve at his last known address or are we to just do the search?

From: GSS <info@served.com>
Sent: Monday, January 27, 2020 5:33 PM
To: Legal <iegai@served.com>
Subject: FW: New Matter: Son v. Jung Kim

{4

From: daniel kim [mailio:danieidkimlawa
Sent: Money, January 27, 2020 5:32 PM
To: GSS <inic 2H

Subject: Re: New Matter: Son v. Jung Kim

 

 

Dear Guaranteed Served, SE

Attached hereto, please find Summons and Complaint. Please serve Summons and |
Jf . +
Compiaint to Defendant Jung Kim.

His last known address is 40 Hickory St., od Cliffs, NJ 07632.

 

Additionally, please conduct DMV search. Defendant Jung Kim's driver's license number is

K44084220004741
His date of birth is aqua
His social security number ee

The reason | am asking you to do the DMV search is to confirm Defendant Kim's current address.

https://mail.google.com/mail/u/0?ik=de25adbf6e&view=pt&search=all&permthid=thread-a%3Ar-9 1377 1784088 1970619%7 Cmsg-f%3A16571627... 2/4
aighoase 2:19-cv-21411-WJM-MF Document. Puen lee- Qt/ORAQim Page 3 of 4 PagelD: 80

if you have any questions, please fee! free to call me at my cell (201) 741-1114.

Since this is NJ case, please direct all your correspondence to our NJ office as shown below or via email.
Thank you.
Daniel Kim

Law Offices of Daniel D. Kim

 

(212) 849-6990
((646) 349-1732 Fax

Total Contro! Panel Login

 

Message Score: 20 High (60):
ailcom My Sparn Blocking Level: Custom Mediurn (75):
Low (90):
Block this sender . . “Custom (9); |

 
 

 
 

«gmail.com

This message was delivered because the corient filter score did not exceed your filter level.

This email and any attachments transmitted with it are intended for official use only by the person or entity to which
they are addressed and may contain information from Guaranteed Subpoena Service, Inc. that is privileged,
confidential and exempt from disclosure under applicable law. If you are not the intended recipient, you are hereby
notified that any disclosure, dissemination, distribution or copying of this e-mail and any attachment(s) is strictly
prohibited. No representation is made on the accuracy or completeness of the information contained in this
electronic message. If you have received this transmission in error, please notify the sender by return email and
permanently delete the original and any copy of this rnessage, its attachments, and backups or printouts thereof.

5 attachments

IMG_1661 (1).jpg
60K

https://mail.google.com/mail/u/07ik=de25adbf6e&view=pt&search=all&permthid=thread-a%3Ar-91377 1784088 1970619%7 Cmsg-f%3A16571627... 3/4
aigbHSE 2:19-Cv-21411-WJM-MF Document. barnek ME. QW OYA Qim Page 4 of 4 PagelD: 81

UPLLITEES Seance RESULT

  
  

 

ares LICENSE SERRE

IMG_1662 (1).jpg
51K

#, Advanced Person Search Plus - JUNG KIM. pdf
7
— 10K

= JUNG B KIM - Finder Report - 2020-01-30. pdf
— 75K

“4 JUNG B KIM - Comprehensive Report - 2920-01-30.pdf
“—" 409K

https://mail.google.com/mail/u/0?7ik=de25adbf6e&view=pt&search=all&permthid=thread-a%3Ar-91377 1784088 1970619%7 Cmsg-f%3A16571627... 4/4
